Citation Nr: 0430459	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  04-09 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the veteran for VA benefits purposes.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.  The appellant seeks status as the veteran's 
surviving spouse for VA benefits purposes. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from determinations by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.

This case was the subject of a September 2004 hearing before 
the undersigned Veterans Law Judge, and of a Board remand 
dated in July 2004 for purposes of scheduling the requested 
Board hearing.


FINDINGS OF FACT

The appellant and the veteran did not live together for over 
30 years prior to the veteran's death.  Further, the veteran 
was living with another person, to whom he was married, both 
prior to and subsequent to the time of his relationship with 
appellant, and lived with and held out as his wife that other 
person for decades, until the time of his death.  


CONCLUSION OF LAW

As a matter of law, the appellant is not entitled to 
recognition as the surviving spouse of the veteran for 
purposes of death-related VA benefits.  38 U.S.C.A. 
§§ 101(3), 101(31), 1304, 1310, 1311, 1541 (West 2002); 38 
C.F.R. §§ 3.1(j), 3.50 (2003); Sabonis v. West, 6 Vet. App. 
426, 430 (1994). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law during the pendency 
of this claim with the enactment of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The RO sent the appellant a January 2003 letter attempting to 
comply with the requirements of the VCAA for purposes of this 
case.  This letter described the veteran's service-connected 
status at the time of the veteran's death, the type of 
evidence that could establish entitlement to service 
connection for the cause of the veteran's death and 
dependency and indemnity compensation benefits, and the types 
of evidence that could establish that she was the veteran's 
surviving spouse during her lifetime notwithstanding the fact 
that that the veteran was married to another woman during his 
lifetime.

The RO's notice and assistance to the appellant were more 
than was required in the present case.  As will be explained 
below, the law, and not the evidence, is dispositive in this 
case.  The United States Court of Appeals for Veterans Claims 
(Court) has held that when the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal. Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 
Vet. App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive).  Therefore, the Board finds that 
no further action is necessary under the VCAA in this case 
and that the case is ready for appellate review.  

There is no indication in the record and no argument raised 
on appeal concerning any existing outstanding evidence that 
could change the critical facts in this case.   The 
determinative facts are that the veteran was not in contact 
with the appellant for decades before his death and that the 
veteran was married to and living with another woman, whom he 
held out as is wife, at the time of his death.  Under these 
facts, no reasonable possibility exists that any further 
assistance would aid in substantiating the claim (38 U.S.C.A. 
§ 5103A(a)).  Consequently, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply); Valiao v. Principi, 17 Vet. App. 229 (2003). 

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance. VA will 
refrain from providing assistance in obtaining evidence for a 
claim if the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (codified as amended at 38 
C.F.R § 3.159 (d)).

See also VAOPGCPREC 5-2004 (holding that under 38 U.S.C. 
§ 5103(a), the Department of Veterans Affairs (VA) is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit, and that under 38 U.S.C. § 5103A, VA 
is not required to assist a claimant in developing evidence 
to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit). 

Procedural Posture

The appellant first submitted her claim for VA death-related 
benefits in November 1986.  The claim was denied in April 
1987, for the reason that the appellant was not a surviving 
spouse who was married to the veteran.  There is no evidence 
that the appellant was advised of her appellate rights.  In 
light of this due process deficiency, the present claim may 
be construed as an original claim for death-related benefits 
that has remained open since November 1986.  The basis for 
the denial of this claim, whether adjudicated as an 
application to reopen or as an ongoing an open original 
claim, is exactly the same - there is no conceivable basis 
upon which the appellant might show that she was the 
veteran's surviving spouse for VA benefits purposes.  Thus, 
even conceding that the RO should have  adjudicated the claim 
as an original claim for death benefits rather than an 
application to reopen such a claim, there is no plausible 
basis upon which to find that the procedural posture as 
characterized by the RO was prejudicial error.  There is no 
possibility that new and material evidence could ever be 
received because, for reasons set forth below, there is no 
possibility that evidence could ever show that the appellant 
met the VA criteria for recognition as the veteran's 
surviving spouse at the time of the veteran's death.  A 
remand for the RO to readjudicate the claim on a "de novo" 
basis would be a disservice to the appellant, as the RO has 
already considered all of the relevant facts, which are not 
in dispute, and the applicable law and regulations in 
adjudicating the appellant's current claim, it would give her 
misleading and false hope as to whether she might prevail on 
the merits of her claim, and such a remand would constitute a 
misuse of scarce VA resources.  Delaying resolution of the 
case for de novo readjudication with consideration of the 
same undisputed facts would exalt form over substance without 
any tangible benefit accruing to the appellant.  Soyini, 
supra; Sabonis, supra.  Under these circumstances, there is 
no prejudice to the veteran in adjudicating this appeal.  
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Factual Background

The veteran served on active duty from January 1943 to 
December 1945.  A period of his service was in the Pacific 
Theater and he received two battle stars.  He died in January 
1985.

On a portion of the veteran's Physical Examination and 
Induction dated November 1942, he was indicated to be single.  
On a portion of the report dated January 1, 1943, the veteran 
indicated his wife, M.B., as the first person to be notified 
in case of emergency.

The veteran submitted his original application for VA 
benefits in December 1945.  The application indicated that he 
had been married once, to his current wife, since January 
1943.  The veteran indicated that he had a child with his 
wife.  The child was indicated to have been born in November 
1943.  A March 1947 application for benefits from the veteran 
indicated the same.  Both applications indicated that the 
veteran lived with his spouse in New Jersey.
 
In an affidavit dated in January 1952, the appellant, living 
in the Philippines, wrote that she and the veteran fell in 
love while he served in the Philippines in 1945, that they 
lived together for a time as husband and wife, and that he 
avoided the subject of marriage.  She wrote that in September 
1945, he returned the Unites States, at a time when she was 
five months pregnant with their child.  She wrote that the 
veteran had assured her that he would return.  The pregnancy 
was successful and the child is now and adult.  Both the 
appellant and her daughter appeared at the September 2004 
Board hearing before the undersigned.

In February 1952, the RO received a February 1946 Certificate 
of Baptism of the appellant's daughter with the veteran, for 
which it obtained a translation into English.  The document 
has been resubmitted many times over the years.  The original 
document was returned to the appellant on many occasions from 
1952 forward, but was finally retained by VA and associated 
with the claims file on August 2003.   The document indicates 
that the date of baptism of the daughter of the veteran and 
the appellant was in February 1946, that their daughter was 
born in December 1945, that the daughter was legitimate, that 
the veteran was the father, that the appellant was the 
mother, and that the birth took place in the Republic of the 
Philippines.  

Over the years during the veteran's lifetime, beginning in 
1951, VA apportionment of benefits was sought by the 
appellant, living in the Philippines, on behalf of the 
daughter of the appellant and the veteran, but was denied on 
the ground that the veteran was not in receipt of VA 
compensation benefits.  The veteran was service-connected for 
hepatitis and malaria, but had been reduced to the 
noncompensable (0 percent) level in May 1948.  That the 
appellant's daughter was also the daughter of the veteran 
appears never to have been disputed by anyone. 

The veteran's death certificate indicates that he died in 
January 1985.  The death certificate indicates that he was 
married.  The RO received an application for burial benefits 
from his wife, M.B., indicated to live at the same address in 
Pennsylvania as the veteran's address listed on his death 
certificate.

Associated with the claims file in October 2002 is a letter 
from an Office of the Registrar of the Republic if the 
Philippines, indicating that all records of marriages 
performed from 1931 to 1945 were lost and destroyed during 
the Second World War.  

Also associated with the claims file are affidavits from the 
appellant's family members and former neighbors indicating 
that the appellant lived with the veteran in the Philippines 
for a period of time during his period of service in the 
Philippines, and that they were married in a civil ceremony 
at a church in the Philippines during this time.  

Law and Regulations

In order to establish entitlement to death-related benefits, 
the appellant must have been the veteran's surviving spouse.  
38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 2002).

In order to be entitled to death benefits as a "surviving 
spouse" of a veteran, the claimant is a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j), who was the spouse of the 
veteran at the time of the veteran's death, and: (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) 
except as provided in 38 C.F.R. § 3.55, has not remarried or 
has not since the death of the veteran and after September 
19, 1962, lived with another person of the opposite sex and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 C.F.R. § 3.50; see also 38 
U.S.C.A. §§ 101(3), 1541 (West 2002).

Analysis

The Board is sympathetic to the appellant's claim.  There is 
strong equitable appeal to her contention that she, who lived 
with the veteran and held herself out as the veteran's wife 
during wartime service, and who thereafter took on the burden 
of successfully bearing and raising the veteran's child 
without the help of the veteran, is a deserving candidate for 
VA benefits. 

However, the Board has no discretion in this case.  The Board 
is bound by the applicable laws and regulations.  The 
evidence is incontrovertible and beyond dispute that the 
appellant was not living with the veteran at the time of his 
death, as reflected by the veteran's death certificate.  Of 
course, the appellant does not dispute this fact, as she was 
living in the Philippines and he was living in Pennsylvania 
at the time of his death.  Further, it is quite clear from 
the veteran's service entrance paperwork that he held himself 
out as married to another person, his now-surviving-spouse, 
and had a child with his now-surviving- spouse, in 1943, 
before he had ever met the appellant in 1945.  After his 
return to the United States from the Philippines, the 
appellant and the veteran lived thousands of miles apart, 
with no contact for well over 30 years prior to the veteran's 
death.  During that time, the veteran was living with another 
person, his now-surviving-spouse, to whom he was married, and 
to whom he held himself out as married, until the time of his 
death.  Accordingly, the appellant does not meet and could 
never meet the criteria to be the veteran's surviving spouse 
for VA benefits purposes, as a matter of law.  See 38 C.F.R. 
§ 3.50.

Under these indisputable facts and whatever the equitable 
appeal of the appellant's claim, there is, as a matter of 
law, absolutely no possibility that the appellant could 
establish herself as the veteran's surviving spouse for VA 
benefits purposes.  Id.  Accordingly, the appellant's claim 
to be recognized as the veteran's surviving spouse for 
purposes of VA benefits must be denied as a matter of law.  
Sabonis v. West, 6 Vet. App. 426, 430 (1994).


ORDER

The appellant's claim for recognition as the veteran's 
surviving spouse for purposes of eligibility for VA death-
related benefits is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



